Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 11/19/2019, that cancelled claims 1, 18-19, and 23-25, and amended claims 2-4, 6-17, 20, 22, and 26-27, is acknowledged.
	Claims 2-17, 20-22 and 26-27 are pending.
Priority
	The instant application is a 371 of PCT/EP2018/063257 filed 5/21/2018, which claims priority to EP17172073.3, filed 5/19/2017.
Information Disclosure Statement
The information disclosure statement (IDS) dated 11/19/2019, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code, MPEP 608.01. See, for example, the multiple hyperlinks on page 8 of the instant specification.
Election/Restrictions
Applicant’s election without traverse of Group I and a) metformin and fasting as modulators, b) planin-based drug as low glucose and/or DNA damaging agent, c) breast cancer as the cancer, and d) anti-tumoral agent as the therapeutic agent, in the reply filed on 5/6/2022 is acknowledged.
Claims 5 and 20-22 are withdrawn from consideration as being directed to a non-elected invention and non-elected subject matter.
Claims 2-4, 6-17, and 26-27 are examined on the merits herein.
Claim Objections
Claim 7 is objected to because of the following informalities:  
The modulators IRc21, FTY-720 are identified by letter and number combinations. These letter and number combinations are not defined in the specification by name or structure and cannot be relied upon to properly identify the particular chemical compounds they encompass.  
The word “and” is omitted prior to the last listing of the group member in the “group consisting of.”
Claim 9 is objected to because of the following informalities:  
The term “combination” in line 4, should be plural.
Claim 11 is objected to because of the following informalities:
It lists “at least one compound selected from table 1B.” Applicant is reminded that where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. MPEP 2173.05(s).
The Markush group is not properly recited.  See MPEP 2173.05(h).
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-17, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 11, and 14 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of examination, the list of possibilities following “such as” are interpreted as not further limiting the claims.  It is noted that withdrawn claim 5 also contains this phrase.
Claim 4 is indefinite because it is confusing and it is not clear what is being claimed.  The Markush group language is improper and it is not understood what members comprise the group that the modulator is being selected from.  See MPEP 2173.05(h) for guidance on alternative limitations.  
For the purposes of examination, this claim is being interpreted as a modulator selected from a TORC1 inhibitor, a Ppm 1 methyltransferase activator, a TOR inhibitor, and an agent that inhibits nutrient uptake.  
Regarding claim 4, the parenthetical recitation, “(inhibition of nutrient uptake)”
renders the claim indefinite because it is not clear if these parenthetical recitations limit the terms immediately preceding them.
	For the purposes of examination, the information within the parenthesis is interpreted as not further limiting the claim.
	The phrase “in combination with low glucose” in claims 8 and 13, render the claims
 indefinite.  It is not understood how low glucose can be used in combination with a modulator that is being administered to a subject since low glucose is not an agent and cannot be administered.  
	For the purposes of examination, “low glucose and/or with at least one DNA damaging agent” is being interpreted as a platin-based drug, since this was the species elected as the “low glucose and/or DNA damaging agent.”
	The phrase “chemoterapic drug” in claim 9 renders this claim indefinite.  The specification does not define this term and it is not a well-known term in the art.  Thus, it is not clear what drugs this phrase encompasses.
	For the purposes of examination, this phrase is being interpreted as a chemotherapeutic drug.
	Claim 10 is indefinite, as it is not understood what is being claimed.  As defined by the specification and as claimed in the instant claims, the modulators, themselves, are inhibitors of glycosidase and/or inhibitors of amylase, as defined on page 9 of the specification.  Therefore, it is not understood how the modulators can be used in combination with themselves.
	For the purposes of examination, this claim is being interpreted as not further limiting claim 26, from which it depends.  
	Claim 11 is indefinite because the phrase “the combination is selected from the group consisting of the combination of:,” is confusing and not understood.  The group that follows lists combinations and single agents; can any agent or listed combination be selected, or does a combination and a single agent need to be selected, or does it mean something else entirely?
Claims 12, 16 and 17 are indefinite because they are method claims, but do not recite method steps.  For this reason, it is not clear what is being claims.
For the purposes of examination, these claims are interpreted as not further limiting the method of claim 26, from which they depend.
Claim 14 recites the limitation "the regulatory subunit B56ð" in line 3 and “the formation of an active PP2A” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this claim is being interpreted without “the.”
The parenthetical recitations, “(or fasting)” renders claim 14 indefinite because it is not clear if this parenthetical recitation limits the terms immediately preceding it.
For the purposes of examination, the information contained within the parenthesis is interpreted as not further limiting the claim. 
Claim 26 recites the limitation “the DNA damage response” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, this claim is being interpreted as “a” in place of “the.”
The phrase “modulator which is an activator of PP2A and/or of PP2A-like phosphatase or a combination thereof,” renders claims 26 indefinite because it is not understood what is being claimed.  The “and/or” recitation denotes a combination, so it is not understood why the term “combination thereof” is further recited.  
For the purposes of examination this phrase is being interpreted as an activator of PP2A, an activator of PP2A-like phosphatase, or a combination thereof.
Claims 2, 6-7, 12, 15-17 and 27 are rejected as being dependent on the above rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Note: Due to indefiniteness, claims 6-7, 11-14 and 16, are interpreted as set forth in the above 35 USC 112 rejections.  In light of the species election, the therapeutic agent in claim 27 is being examined as an anti-tumoral agent.  Since the specification does not further define the term anti-tumoral agent, or list species of an anti-tumoral agent, this term is being interpreted to mean a chemotherapeutic agent.


Claims 2-4, 6-8, 10-15, and 26-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0303056 to Longo (PTO-892), as evidenced by Buona (PTO-892), as evidenced by Woods (PTO-892).
	Longo ‘056 teaches short term starvation or a fasting mimicking diet to prevent hyperglycemia and sensitization to chemotherapy (abstract).  The short term starvation mimicking drug metformin is administered between short term starvation(STS)/Fasting-Mimicking Diet (FMD) cycles to maintain STS-/FMD-like conditions during the re-feeding period (abstract).  
	Long ‘056 teaches a method of replacing or enhancing effects of a fasting mimicking diet on cancer cell sensitization by administering metformin to a patient undergoing chemotherapy or another cancer therapy (paragraph 14).  
	Long ‘056 also teaches a method of administering metformin to a breast cancer subject to reduce glucose levels and promote differential stress sensitization to specifically kill cancer but not normal cells (paragraph 14).
	The STS/FMD diet may be administered to the subject for 3-10 consecutive days prior to chemotherapy or 24 hours following exposure or both (paragraph 40).  
	Administration of rapamycin is taught and exemplified (title, paragraphs 61-61, pg. 7, claim 16).  
	Breast cancer is taught (paragraph 53, p. 7, claim 21). 
	As evidenced by Buona, short-term starvation is fasting (pgs. 9-10).
	As evidenced by Woods, chemotherapeutics are DNA damaging agents (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0303056 to Longo (PTO-892) as applied to claims 2-4, 6-8, 10-15, and 26-27 above, and further in view of Cuyas (PTO-892).
Longo ‘056 is applied as discussed in the above 35 USC 102 rejection.  
While Long teaches a method of treating a disease characterized by an alteration in the DNA damage response by administering a modulator, it differs from that of the instantly claimed invention in that it does not explicitly teach cancer characterized by DDR genes or markers.
Cuyas teaches metformin as sensitizing BRCA1 breast cancer to denosumab (abstract).
	As evidenced by page 10 of the instant specification, BRCA1 is a cancer with a defect in at least one DDR pathway gene.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify BRCA1 breast cancer, as taught by Cuyas, as the breast cancer of Longo ‘056, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify BRCA1 breast cancer as the breast cancer of Longo ‘056, with a reasonable expectation of success, because Cuyas and Longo ‘056 are both directed toward methods of treating breast cancer with metformin to sensitize the cancer to chemotherapy.  
	While subjects stratified by analysis of DDR markers is not explicitly taught, BRCA1 breast cancer is diagnosed by identifying the BRCA1 gene, wherein BRCA1 is taught by the instant specification as a cancer with a defect in at least one DDR pathway gene.  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0303056 to Longo (PTO-892) as applied to claims 2-4, 6-8, 10-15, and 26-27 above, and further in view of US 2011/0118528 to Longo (PTO-892).
Longo ‘056 is applied as discussed in the above 35 USC 102 rejection.  
While Long teaches a method of treating a disease characterized by an alteration in the DNA damage response by administering a modulator, it differs from that of the instantly claimed invention in that it does not explicitly teach a specific DNA damaging agent as required by instant claim 9.
Longo ‘528 teaches that short-term starvation or fasting selectively impedes the growth of tumors and protects normal cells from chemotherapy toxicity but sensitizes cancer cells to it (paragraph 78).
	Carboplatin and other platinum based drugs are taught as chemotherapy agents (pg. 18, claim 12).
	Breast cancer is taught (pg. 18, claim 13).  
	The method allows the chemotherapy agent to be provided to a patient for a longer period of time than is standard.  This increase is a result of the diet decreasing the toxic effects of the chemotherapy agents and/or rendering cancer cells more susceptible to the chemotherapy agents than normal cells (paragraph 90).  Additionally, the diets allow for a lower amount of chemotherapy agent while maintaining a near optimal or enhanced response (paragraph 90). The diets also allow for the chronic administration of chemotherapeutic agents (paragraph 90).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly filed application, to exemplify the chemotherapy agent of Longo ‘056 as carboplatin, as taught by Longo ‘528, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to exemplify the chemotherapy agent of Longo ‘056 as carboplatin, with a reasonable expectation of success, because Longo ‘056 and Longo ‘528 are both directed toward methods of alleviating cancer growth or symptom by administering fasting diets in conjunction with chemotherapy, and Long ’528 teaches carboplatin as a chemotherapy agent for use in this method that allows for the chemotherapy agent to be used for a longer period of time, decreases the toxic effects of the agent, and allows for chronic administration of the agent.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622